         Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 1 of 24




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS                                                 u.flLEDRT
                                                                                                        EASTERN 011W~NSA8
                                     (e,.Atrd        DIVISION
                                                                                                                 JUL 2 2 2020
                                                                                                  JAMES W. McCORMACK, CLERK
                                                                                                  B.
                                                                                                   y.                  ·;.Ji.
                                                                                                                         ---            DEPCLERK




       (Name of plaintiff or plaintiffs)                                                   ,4: 2D -c.v- '66> 2. ,. l P~
                      v.                                  CIVIL ACTION NO . -----=iF-L-•'L_b_lV\_~---=~;__-----L.,._r6...:::...e....,_
                                                          (case number to be suppli           by the assignment clerk}



                                                                         This case assigned to District Judge                       Rwf "fsky
                                                                         and to Magistrate Judge            ~U...tA.-c.....c'-':....s.______

        COMPLAINT UNDER TITLE VII OF THE CML RIGHTS ACT OF 1964

        1.         This action is brought pursuant to Title VII of the Civil Rights Act of 1964 for

employment discrimination. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

§2000e-5.        Equitable and other relief are also sought under 42 U.S.C. §2000e-5(g).

       2.          Plaintiff,          Ml.Adv
                                       ~
                                                        lw~
                                                        ~name of P.laintiff)
                                                                                                                         ,     IS   a

citizen of the United States and resides at                  !+o~ ~ - ~ 7/1-
   l,I/ I6 &L
             (city)
                                  ._:µJ-+---'-=-'_1v5:....&.-/4..__.._
                                              (county)
                                                                             1:~~       (state)
                                                                                                                 1-Z-:?'V ,
                                                                                                                       (ZIP)
/j)/. 8'11 · 7/f!,
       (telephone)

       3.          Defendant,          J) 0 1)                                                              , lives at, or its
                                •, 1    IJ ~ 3am~defendant)                            1           ._   .1,r_.     .     ,.,
business is located at      L,m~ ~~                    Air:: rfl!'tt5 2,.¢ , __j__
                                                                                 _ _~
                                                                                    ___;._ _
 -.,Ll\..-l~v                                (street address)                                             (city)
  "'          K,
       (county)
                                       A     ,~
                                       (state)
                                                                   '--   --
                                                                     (ZIP)

       4.          Plaintiff sought employment from the defendant or was employed by the
            Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 2 of 24




               L rtfe; l?.dC- /4:-. {;.,Ct! ~ ,
defendant at
 ]' ~d;-l
       (county)
                      '   (stre:r~~(state)
                                                    --'-=1,,
                                                               ~{J

                                                          _ _ _(city)
                                                            (ZIP)

       5.       Defendant discriminated against plaintiff in the manner indicated in paragraphs 9

and 10 of the complaint on or about ~M---..o.....,v
                                                 ____    ~D~l_____----"7.b'-'--'d'--'----
                                      (month)               (day)                 (year)

       6.       Plaintiff filed charges against the defendant with the Equal Employment

Opportunity Commission charging defendant with the acts of discrimination indicated in

paragraphs 9 and 10 of this complaint on or about __t_l___~b_l___                ~Zo~•-4_______
                                                   (month) (day)  (year)

       7.       The Equal Employment Opportunity Commission issued a Notice of Right to Sue

which was received by plaintiffon _ _ _ _ _ _ _ _ _ _ _ _ _ _ a copy ofwhich notice
                                    (month)  (day) (year)
is attached to this complaint.

       8.       Because of plaintiff's (1)   ~       race, (2) _ _ _ color, (3)_ _ _ sex,

(4) _ _ _ religion, (5) _ _ _ national origin, defendant:

                ( a ) ~ failed to employ plaintiff.

                (b) _ _ _ tenninated plaintiff's employment.

                (c) ~ failed to promote plaintiff.

                (d) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




       9.       The circumstances under which the defendant discriminated against plaintiff were
         Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 3 of 24




        IO.    The acts set forth in paragraph 9 of this complaint:

               (a) ____ are still being committed by defendant.

               (b) ____ are no longer being committed by defendant.

               (c)    '-/)      may still be being committed by defendant.

       11.       Plaintiff attaches to this complaint a copy of the charges filed with the Equal

Employment Opportunity Commission which charges are submitted as a brief statement of the

facts supporting this complaint.

       WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

               (a)              Defendant be directed to employ plaintiff, and

               (b)   Z          Defendant be directed to re-employ plaintiff, and

               (c)   -~II<---   Defendant be directed to promote plaintiff, and

               (d)-+--_ _ Defendant be directed to          1(1.Hvl,-/irEJ" 1)~r;::5
and that the Court grant such relief as may be appropriate, including injunctive orders, damages,

costs and attorney's fees.
           Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 4 of 24




May 8, 2019




Director, Office of Federal Operations

Equal Employment Opportunity Commission

P.O. Box 77960

Washington, D. C. 20013



Subject: Appeal Notice - Myra Johnson and Patrick M. Shanahan, Acting Secretary of Defense AAAFES
No.17.002 (EEOC No. 490-2017-00136X)



Dear Sir or Madam,



My name is Myra Johnson and I writing you today to ask that a hearing be held for my case. During this
entire process, I have been at a severe disadvantage because have no background with situations like
this, I am not an attorney, could not afford one and consistently had to endure working and surviving in
an intensely hostile work environment to be able to, with extreme difficulty, financially support myself.
Given the fact that I am facing an entire legal team by myself, with no legal background, minimal to no
support from the EEOC and the Agency, I had enormous difficulty answering the questions and/or
interrogatories provided by the Agency. I feel the Agency acted in bad faith in several ways including
bombarding me to the point of harassment with constant and continuous rounds of requests for all
types of documentation, all with different time constraints and/or deadlines knowing I had not so much
as a caseworker or legal Aid to assist me; consistently send case documents to the incorrect email and
incorrect physical mailing address as a delaying tactic that adversely affected my ability to meet
deadlines. I believe this was done deliberately so that I would have less time to respond or result in a
failure to respond by the deadlines requested, resulting overwhelming pressure and extreme emotional
distress. I have learned during this process that this Is a common and underhanded legal tactic used by
the Agency, especially against those without legal assistance. Having to answer a multitude of
interrogatories without legal assistance and under severe physical, emotional and mental distress
affected my ability to answer the interrogatories themselves in a clear and defined manner.

During this process, I encountered open and frequent hostility at AAFES that made it exceedingly
difficult if not impossible for me to gather the necessary Information and/or documentation to
               Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 5 of 24



    effectively support my case. I was blocked from all directions and met with a degree resentment and
    antagonism that I, at times, feared for my personal safety. At one point, the keys to my personal vehicle
    were taken and my vehicle moved from where I parked it to the other side of the AAFES parking lot by
    another AAFES employee. I was subjected to a degree of public workplace humiliation, implied threats,
    constant changes to my workplace duties with little or no warning or training, disparity of treatment
    regarding workplace polices and promotion opportunities and unending emotional distress while
    working that no employee should have to endure. This course of action by those in management and
    non-management was several fold; to deter me from continuing the complaint process, to negatively
    affect my advancement at AAFES, as I had not received a promotion during my five (S) years of
    employment at AAFES, to deter other AAFES employees with similar experiences to assist and/or air
    their grievances and to force me to resign my position at AAFES. I was harassed, mistreated, threatened
    and left alone to navigate a system and process designed by the Agency to protect them and set me up
    for failure. If I could have at least been assigned a caseworker and/or Aid for guidance by the EEOC, I
    could have gained assistance to help me navigate the sheer magnitude of continuous requests for
    information by the Agency regarding my case and thereby bring these acts of injustices against me to
    the forefront and clear for all to see.

    Due to, but not limited to, the above listed interference and dilatory practices by the Agency, I did not
    receive crucial information and/or documentation which resulted in my not being allowed to gain access
    to Discovery from the Agency which negatively affected my ability to properly defend myself and
    support my case. Discovery Is an essential aspect of this adversarial process that should not result in a
    decidedly one-sided view.

    I believe not granting a hearing to further address the bias and unequal documentation submitted thus
    far, would continue that injustice and allow the Agency 'walk away' with impunity. It would also not
    allow me a legitimate opportunity to present my case and allow them to place another AAFES employee
    in the same position. I respectfully request a hearing in the manner of fairness and the ability to be
    rightfully heard.




    Thank you In advance,




    Myra Johnson




-
         Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 6 of 24
                                                                                                     ',



From: M Johnson
Sent Saturday, May 4, 2019 4:28 AM
To: vetrep09@outlook.com
Subject: rough draft


Item 1 : For the rating period April 2015 to April 2016, Johnson did not receive performance
award, assessment, and performance pay increase.


I believe that the Agency management were intentional and inflicting emotional distress and
emotional trauma. The Agency was reckless and responsible for not adhering to normal policies
with regards to executing my mid-term evaluation and caused more extreme sustained action
by not completing my annual PER in a reasonable and or timely manner. This was insulting
disrespecting and also cause further harm for managers, supervisors and some co workers. I
suffer depression, insomnia, extreme nervousness and high blood pressure. The Agencies
action went against the E.O.P. I feel as tho management fail to address my complaints or
request in a timely matter which further deteriorated my mental, physical and emotional health.
This was clear1y and aggravated work environment the has changed my entire life forever.
Noone should be subjected to such deceitful harassment.



Item 2 : On June 17, 2016, Johnson was directed by manager Frank Sewell and Rosanna
Fletcher to remove her bag from the customer service area and on June 22, 2016, manager
Frank Sewellissued her a communication card entry related to the incident.


I feel that this is another failed policy issue. The mere fact that I was singled out and harassed
by management who willingly failed to implement the •bag • policy prior to my said incident
,while allowing two other employees to break the same policy standard without repercussion.
This cause more physical and mental pain, emotion suffering and also caused in my state of
mind at that time, a reasonable reaction from me. I was a victim of co- worker isolation as well
as management personnel with regards to the issuance the communication card entry. Let it be
noted that, the other two employees where in violation at least 3-5 months prior to my incident. I
couldn't sleep and frequently was late for work because of the treatment. I'm very concerned
and afraid of any future employment in a social environment.



                                                               ~~~
                                                            k-         ~~
                                                                       ~~~
                                                                          d         t.--v..f.
           Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 7 of 24



I am requesting an appeal regarding the final decision of my discrimination case against AAFES. I feel
that the agency management, including several supervisors retaliated against me because of past work
attendance. I was singled out and treated differently and at one point not given a midterm evaluation
and to further insult me, not given a timely annual evaluation as required by the agencies policy. When
addressing the issues with other employees they to agreed that it was unfair. I feel that they broke the
and in doing so they left me no choice but to Initiate a complaint. Thereafter I was further humiliated
and treated with more scrutiny. During this entire process, I was not paid and or given advancement
opportunities before employees who were hired after me, and I was excluding from training and then
given negative write ups and performance reviews. A clear form of discrimination.



I encountered open hostility which made me fear for my safety. At one point my car was literally taken
and moved from where I parked it to another location in AAFES parking lot by one of the employees.
The degree of humiliation, infliction of emotional fear by one manager was clearly (bullying) done to
detour me from continuing my complaint process. He clearly caused a negative effect and continued
adverse employment action on me by demoting and failing to promote me. Clearly creating a hostile
work environment. I feel that I had no help and or support to defend myself while employed at AAFES
and the Government did not assist me to fully bring these acts of injustices against me to the forefront.
I am not an attorney, and I could not I afford one. There was no one assisting me throughout this
process and I felt that the EEOC should have at least appointed some form of legal help, be it and I feel
strongly that by granting me a hearing these injustices will not happen at this AAFES to someone else
who cannot financially, legally, defend themselves.




                                                                                                            •
           Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 8 of 24




                                         CERTIFICATE OF SERVICE




 I, Myra Johnson, hereby certify that I have caused a copy of the attached items of my Appeal to be sent to the
following as indicated via facsimile.



Director, Office of Federal Operations
Equal Employment Opportunity Commission
P. 0. Box 77960
Washington, D. C. 20013
(202) 663-7022

Equal Employment Opportunity
Headquarters AAFES-EEODI
P. o. Box65oon
Dallas, Tx 75265-0077
(214) 312-4258
(214) 465-2914 Fax




                                                         MYRA JOHNSON

                                                               Mays, 2019
Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 9 of 24

                                                       ---
                                                        ig
                                                        N
                                                       ·•.....~

                                            ""
                                            ~
                                            ~
                                            ~
                                                       l:.'J
                                                        r-~
                                                       -....
                                                       N
                                            }:          ~.,
                                                        0

                                           ~
                                           ~
                                                        ,g




                                                                  m=:
                                                                  N:=::
                                                                  r-J •.::;

                                                                  "-=--
                                                                  ..
                                                                  u
                                                                  Ill




                                                  -'
         Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 10 of 24




February 17, 2020




To whom it may concern:




I Myra L. Johnson would I like to exercise my right to -REQUEST TO REQUEST
COUNSEL (20815). I cannot afford an attorney and will need assistant with the
entire process at this time. I am requesting for the court costs or appointment of
an attorney directly from the court. I have evidence that has not been considered
and would ask the Courts to consider hearing my case.




Complainant: Myra L Johnson-Appeal No 2019003438
             COMPLAINTANTS RIGHT TO FILE A CIVIL ACTION (SO610

Defendant:      Dr Mark T. Esper, Secretary
                Army & Airforce Exchange Service
                Department of Dense
                Hearing NO490-2017-00136X
                Agency No. 17002




Respectfully,



Myra L Johnson
        Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 11 of 24




              U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                 Office of Federal O(ierations
                                        P.O. Box 77960
                                   Washington, DC 20013 ·

                                       MyraJohnson,a/k/a
                                          Belkis D., 1
                                         Complainant,

                                                V.

                                     Dr. Mark T. Esper,
                                          Secretary,
                                   Department of Defense
                             (Army & Air Force Exchange Service),
                                           Agency.

                                   Appeal No. 2019003438
                                 Hearing No. 490-2017-00136X
                                       Agency No. 17002

                                           DECISION

Complainant filed a timely appeal, pursuant to 29 C.F.R. § 1614.403, from the Agency's April 8,
2019 final order concerning an equal employment opportunity (EEO) complaint alleging
employment discrimination in violation of Title VII of the Civil Rights Act of 1964 (Title VII), as
amended, 42 U.S.C. § 2000e et seq.

At the time of events giving rise to this complaint, Complainant was employed by the Agency as
a Customer Service Teller at the Agency's Little Rock Air Force Base Exchange in Little Rock,
Arkansas. On October 18, 2016, Complainant filed an EEO complaint alleging she was subjected
to discriminatory harassment by the Agency on the basis of reprisal when: ( 1) for the rating period
April 12, 2015 to April 10, 2016, she did not receive a performance award, assessment and
perfoonance pay-increase; (2) on June 17, 2016, she w~s directed by MIDagers to remove her bag
from the customer service area and on June 22, 2016, she was issued a communication card entry
related to the incident; (3) on October 3, 2016, a manager attempted to take away her break; (4) on
October 21, 2016, the sales area manager denied her from earning more work hours when her
scheduled off days were switched to vacation leave; (5) on October 31, 2016, a manager confronted
her with lots of questions, directions, and orders in front of a customer and coworkers in a
demeaning and offensive manner; and (6) a co-worker (unknown time frame) stood by the door
and denied her immediate entry to clock in to work.



1This case has been randomly assigned a pseudonym which will replace Complainant's name
when the decision is published to non-parties and the Commission's website.
             Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 12 of 24
.-
                                                      2                                     2019003438

     After its investigation into the complaint, the Agency provided Complainant with a copy of the
     report of investigation and notice of right to request a hearing before an Equal Employment
     Opportunity Commission (EEOC or Commission)Administrative Judge (AJ). Complainant timely
     requested a hearing. The Agency submitted a motion for a decision without a hearing. The AJ
     subsequently issued a decision by summary judgment in favor of the Agency. The Agency issued
     its final order adopting the AJ's finding that Complainant failed to prove discrimination as alleged.
     The instant appeal followed.                                          -

     The Commission's regulations allow an AJ to grant summary judgment when he or she finds that
     there is no genuine issue of material fact. 29 C.F.R. § 1614.109(g). An issue of fact.is "genuine"
     if the evidence is such that a reasonable fact finder could find in favor of the non-mo"vihg.J>arty.
     Celotex v. Catrett, 477 U.S. 317, 322-23 (1986); Oliver v. Digital Equip. Corp., 846 F.2d I 03, 1-05
     ( I st Cir. 1988). A fact is "material" if it has the potential to affect the outcome of the case. In
     rendering this appellate decision, we must scrutinize the AJ's legal and factual conclusions, and
     the Agency's final order adopting them, de novo. See 29 C.F.R. § 1614.405(a)(stating that a
     "decision on an appeal from an Agency's final action shall be based on a de novo review ... "); see
     also Equal Employment Opportunity Management Directive for 29 C.F.R. Part 1614 (EEO-MD-
     I 10), at Chap. 9, § VI.B. (as revised, August 5, 2015)(providing that an administrative judge's
     determination to issue a decision without a hearing, and the decision itself, will both be reviewed
     de novo).

     In order to successfully oppose a decision by summary judgment, a complainant must identify,
     with specificity, facts in dispute either within the record or by producing further supporting
     evidence and must further establish that such facts are material under applicable law. Such a
     dispute would indicate that a hearing is necessary to produce evidence to support a finding that the
     agency was motivated by discriminatory animus. Here, however, Complainant has failed to
     establish such a dispute. Even construing any inferences raised by the undisputed facts in favor of
     Complainant, a reasonable fact-finder could not find in Complainant's favor.

     Upon careful review of the AJ's decision and the evidence of record, as well as the parties'
     arguments on appeal, we conclude that the AJ correctly determined that the preponderance of the
     evidence did not establish that Complainant was discriminated against by the Agency as alleged.

     Accordingly, we AFFIRM theAgency-'s final order ado~ting__ the_~J's decision.
               Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 13 of 24



                                                         3                                      2019003438

                                  STATEMENT OF RIGHTS - ON APPEAL
                                     RECONSIDERATION (M06 l 7)

       The Commission may, in its discretion, reconsider the decision in this case if the Complainant or
       the Agency submits a written request containing arguments or evidence which tend to establish
       that:

               1.    The appellate decision involved a clearly erroneous interpretation of material fact or
                      law; or

              2.     The appellate decision will have a substantial impact on the policies, practices, or
                      operations of the Agency.

       Reqiiestsfo reconsider, \Vitn suppurLing staternenror brief,--nmst-be iiied with the Offict; of Federal
       Operations (OFO) within thirty (30) calendar days ofreceipt of this decision. A party shall have
       twenty (20) calendar days of receipt of another party's timely request for reconsideration in
       w~1ich to submit a brief or statement in opposition. See 29 C.F.R. § 1614.405; Equal Employment
       Opportunity Management Directive for 29 C.F.R. Part 1614 (EEO MD-110), at Chap. 9 § VII.B
       (Aug. 5, 2015). All requests and arguments must be submitted to the Director, Office of Federal
       Operations, Equal Employment Opportunity Commission. Complainant's request may be
       submitted via regular mail to P.O. Box 77960, Washington, DC 20013, or by certified mail to 131
       M Street, NE, Washington, DC 20507. In the absence of a legible postmark, the request to
       reconsider shall be deemed timely iiled if it is received by mail within five days of the expiration
       of the applicable filing period. See 29 C.F.R. § 1614.604. The agency's request must be submitted
       in digital format via the EEOC's Federal Sector EEO Portal (FedSEP). See 29 C.F.R. §
       16 l 4.403(g). The request or opposition must also include proof of service on the other party.

       Failure to file within the time period will result in dismissal of your request for reconsideration as
       untimely, unless extenuating circumstances prevented the timely filing of the request. Any
       supporting documentation must be submitted with your request for reconsideration. The
       Commission will consider requests for reconsideration filed after the deadline only in very limited
       circumstances. See 29 C.F.R. § 1614.604(c).

- --                   COMPLAINAN"f'S R1UHT TO FILE A CIVIL ACTION (S0610)

       You huve the right to file a civil action in an appropriate United States District Court within ninety
       (90) calendar days from the date that you receive this decision. If you file a civil action, you must
       name as the defendant in the complaint the person who is the official Agency head or department
       head, identifying that person by his or her full name and official title. Failure to do so may result
       in the dismissal of your case in court. "Agency" or "department" means the national organization,
       and not the local office, facility or department in which you work. If you file a request to reconsider
       and also file a civil action, f"iling a civil action will terminate the administrative processing of
       your complaint.
         Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 14 of 24


                                                   4                                      2019003438

                            RIGHT TO REQUEST COUNSEL (Z08 l 5)

If you want to file a civil action but cannot pay the fees, costs, or security to do so, you may request
permission from the court to proceed with the civil action without paying these fees or costs.
Similarly, if you cannot afford an attorney to represent you in the civil action, you may request the
court to appoint an attorney for you. You must submit the requests for waiver of court costs or
appointment of an attorney directly to the court, not the Commission. The court has the sole
discretion to grant or deny these types of requests. Such requests do not alter the time limits for
filing a civil action (please read the paragraph titled Complainant's Right to File a Civil Action for
the specific time limits).

FOR THE COMMISSION:



~!fl_~
Office of Federal Operations


January 22, 2020
Date
            Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 15 of 24


                                                    5                                     2019003438

                                   CERTIFICATE OF MAILING

   For timeliness purposes, the Commission will presume that this decision was received within
   five (5) calendar days after it was mailed. I certify that this decision was mailed to the following
   recipients on the date below:

   Myra Johnson
   2404 S. South State St.
   Little Rock, AR 72206

   Howard Love, Sr.
   6509 Sherry Drive
_ __LittleRock.AR 72204


    Diana Culberson, Vice President, EEO & Diversity Inclusion
    Army & Air Force Exchange Service
    ATTN: EEODI
    3911 South Walton Walker Blvd
    Dallas, TX 75236-0059


   January 22. 2020
   Date



    C
        Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 16 of 24




                U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                                      Memphis District Office                               1407 Union Avenue
                                                                                                     Suite900
                                                                                            Memphis, TN 38104
                                                                                                (901) 544-0119
                                                                                            TTY(901)544-0112
                                                                                            FAX (901) 544-0111
                                                                                               1-800-669-4000


Myra Johnson,                                       ) EEOC No.. 490-2017-00136X
        Complainant,                                ) Agency No. Fl 7002
                                                    )
                               v.                   )
                                                    )
Secretary,                                          )
DOD Anny and Air Force Exchange Service,            )
      Agency.                                       )
                                                    )
                                                    )
                                                    )

-----------------                                   )   Date: March 11, 2019

                        ORDER ENTERING JUDGMENT FOR AGENCY

        For the reasons set forth below in the DECISION WITIIOUT A HEARING UPON AGENCY'S
MOTION, a Judgment For Agency is entered. A notice to the parties explaining their appeal rights is
set forth below.


      . SO ORDERED this the I I th day of March, 2019.
                                                                °""'"'_..,......,.,..
                                                                -°"""'-
                                                                                        ~
                                              Joseph M          DN:-MCnall,....SIIO[.
For the Commission:
                                              Crout
                                                                .......,..___
                                                                Dlll:JIIIAII IS:JJ:17---


                                               Joseph M. Crout
                                               Administrative Judge, EEOC
                                               Memphis District Office

                   DECISION WITHOUT A HEARING UPON AGENCY'S MOTION

I. BACKGROUND

        This matter is now before the EEOC on the Agency's Summary Judgment Motion
pursuant to 29 C.F.R. § 1614.109(g) (Motion) (received September 5, 2018). Complainant has
not responded to the Motion. A review of the record indicates that all other procedural pre-:
requisites have been met. This matter is thus in a proper posture for decision on the Agency's
motion.
        Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 17 of 24




Il. ISSUE

Was Complainant subjected to harassment and retaliation because of her protected EEO activity
when:
        I. For the rating period April 12, 2015 to April 10, 2016, Complainant did not
           receive performance award, assessment and performance pay increase,
        2. On June 1 7, 2016, Complainant was directed by Managers Frank Sewell and
           Rosanna Fletcher to remove her bag from the customer service area and on June
           22, 2016, manager Frank Sewell issued her a communication card entry related to
           the incident,
        3. On October 3, 2016, manager Wanda Calhoun attempted to take away
           Complainant's break,
       4. On October 21, 2016, sales area manager, Merci Marulli denied Complainant
           from earning more work hours when Ms. Marulli switched her scheduled off days
           forvacationleave,and
        5. On October 3 1, 2016, Wanda Calhoun, confronted her with lots of questions,
           directions, and order in front of a customer and coworkers in a demeaning and
           offensive manner, and
       6. Steven Austin (unknown time frame) stood by the door and denied Complainant
           immediate entry to clock in to work.

m. APPLICABLE LAW
        The regulations allow an EEOC Administrative Judge to issue a decision without a
hearing when she finds that there is no genuine issue of material fact or credibility in dispute. See
29 C.F.R. § 1614.109(g). This regulation is patterned after the summary judgment procedure set
forth in Rule 56 of the Federal Rules of Civil Procedure and allows for the entry of summary
judgment if the pleadings, answers to interrogatories, admissions, affidavits, and other evidence
establish that there is no genuine issue as to·any material fact, and that the moving party is
entitled to judgment as a matter of law. See also Murphy v. Department of the Army, EEOC
Appeal No. 01A04099 (July 11, 2003) (noting that regulation governing decisions without
hearing is modeled after Fed. R. Civ. P. 56). Only disputes over facts that might affect the
outcome of the suit under governing law, and not irrelevant or unnecessary factual disputes, will
preclude the entry of summary judgment. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
248 (1986). There is no genuine issue of material fact if the relevant evidence in the record,
taken as a whole, indicates that a reasonable fact-finder could not return a verdict for the party
opposing summary judgment. Id.

        In ruling on a motion for summary judgment, the Administrative Judge's function is not
to weigh the evidence, but rather to determine whether there are genuine issues for hearing. Id.
at 249. The evidence of the non-moving party must be believed at the summary judgment stage,
and all justifiable inferences must be drawn in the non-moving party's favor. Id. at 255. In this
administrative process, summary judgment may only be granted when the record is sufficiently
developed to support a decision without a hearing, keeping in mind the quasi-investigative nature
of these proceedings. See Petty v. Department ofDefense, EEOC Appeal No. 01A24206 (July

                                                 2
         Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 18 of 24




11, 2003); Murphy, supra. Summary judgment cannot be granted by default, i.e., merely
because the non-moving party failed to respond, as the Administrative Judge is ''nevertheless
responsible for examining the record to determine whether there [are] any issues of material facts
in dispute and whether the agency, as the moving party, [is] entitled to judgment as a matter of
law." Bracey v. United States Postal Service, EEOC Appeal No. 01912620 (November 6, 1991).

        In the absence of direct evidence of discrimination, a claim alleging disparate treatment is
examined under the three-part test set forth in McDonnell-Douglas Corporation v. Green, 411
U.S. 792 ( 1973). Under this analysis, a complainant initially must establish a prima facie case of
discrimination by presenting facts that, if unexplained, reasonably give rise to an inference of
discrimination. See St Mary's Honor Center. v. Hicks, 509 U.S. 502,507 (1993); Texas
Department of Community Affairs v. Burdine, 450 U.S. 248, 252-53 (1981); McDonnell-
Douglas, 411 U.S. at 802. The burden then shifts to the agency to articulate a legitimate,
nondiscriminatory reason for the challenged actions. See Burdine, 450 U.S. at 253-54;
McDonnell-Douglas, 411 U.S. at 802. Ultimately, a complainant must prove, by a preponderance
of the evidence, that the agency's articulated reason for its action was not its true reason, but a
sham or pretext for unlawful discrimination. See Reeves v. Sanderson Plumbing Products, Inc.,
530 U.S. 133, 143 (2000); Hicks, 509 U.S. at 511; Burdine, 450 U.S. at 252-53; McDonnell-
Douglas, 411 U.S. at 804. Specifically, a complainant must demonstrate that he/she was treated
less favorably than a similarly situated employee outside his/her protected group.

        It is well established that in order for two or more employees to be considered similarly
situated, all relevant aspects of the employees' work situation must be identical or nearly
identical, i.e., that the employees report to the same supervisor, perform the same job function,
and work during the same time periods. See Sibley v. U.S. Postal Service, EEOC Request No.
0520070076 (February 6, 2007) (citing Anderson v. Department of Treasury, EEOC Appeal No.
01A22092 (March 13, 2003).

       Without evidence that the complainant and another employee are similarly situated, a
complainant's mere assertion that another employee was treated more favorably does not create a
genuine issue of material fact. Manning v. United States Postal Service, EEOC Appeal No.
01A41427 (July 28, 2005).

        As set forth in McDonnell-Douglas Corporation v. Green, 411 U.S. 792 (1973) and
Hochstadt v. Worcester Foundation for Experimental B_iology, 425 F. Supp. 318,324 (D. Mass.),
aj]'d, 545 F.2d 222 (1st Cir. 1976), a complainant may establish aprimafacie case of reprisal by
showing that: (1) he/she engaged in a protected activity; (2) the agency was aware of the
protected activity; (3) subsequently, he/she was subjected to adverse treatment by the agen<.,-y;
and, (4) a nexus exists between the protected activity and the adverse treatment. See Whitmire v.
Department ofthe Air Force, EEOC Appeal No. 01A00340 (September 25, 2000).

         Pretext can be demonstrated by "showing such weaknesses, implausibilities,
inconsistencies, incoherencies, or contradictions in the [agency's] proffered legitimate reasons for
its action that a reasonable fact-finder could rationally find them unworthy of credence." See
Dalesandro v. U.S. Postal Service, EEOC Appeal No. 01A50250 (January 30, 2006) (citing
Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997)).

                                                 3
        Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 19 of 24




        In order to establish a claim of harassment due to a hostile work environment, a
complainant must show that: ( 1) he/she is a member of a statutorily protected class; (2) he/she
was subjected to unwelcome conduct; (3) the harassment complained of was based on his/her
protected class; (4) the harassment had the purpose or effect of unreasonably interfering with
his/her work performance and/or creating an intimidating, hostile, or offensive work
environment; and, (5) there is a basis for imputing liability to the employer. See Staib v. Social
Security Administration, EEOC Appeal No. 01A2201 l (September 26, 2003) (citing Flowers v.
Southern Regional Physician Service Inc., 247 F.3d 229 (5th Cir. 2001) and Fox v. General
Motors Corporation, 247 F.3d 169 (4th Cir. 2001)).

        The harasser's conduct should be evaluated from the objective viewpoint of a reasonable
person in the victim's circumstances. See Harris v. Forklift Systems, Inc., 510 U.S. 17 (1993);
Enforcement Guidance on Harris v. Forklift Systems, Inc., EEOC Notice No. 915.002 (March 8,
1994) (Guidance). In assessing allegations of harassment, the Commission examines factors
such as the frequency of the alleged discriminatory conduct, its severity, whether it is physically
threatening or humiliating, and if it unreasonably interferes with an employee's work
performance. See Harris, 510 U.S. at 23; Guidance at 3, 6. Usually, unless the conduct is
pervasive and severe, a single incident, or group of isolated incidents, will not be regarded as
discriminatory harassment. See Walker v. Ford Motor Company, 684 F.2d 1355, 1358 (11th Cir.
1982). Moreover, the alleged harassing conduct must also be sufficiently continuous, not merely
episodic, in order to be considered pervasive. See Faragher v. City ofBoca Raton, 524 U.S. 775,
786 (1998). In Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75, 81 (1998), the
Supreme Court found that the employment discrimination laws enforced by the Commission are
not to be used as a "general civility code." Rather, they forbid "only behavior so objectively
offensive as to alter the conditions of the victim's employment." Id. On the other hand, it is well
established that an employer who creates or tolerates a work environment which is permeated
with "discriminatory intimidation, ridicule, and insult," that "is sufficiently severe or pervasive to
alter the conditions of the victim's employment and create an abusive working environment," is
in violation of the Commission's regulations. See Meritor Savings Bank v. Vinson, 477 U.S. 57
(1986)).

        Under the third requirement, the Complainant must establish some nexus between the
alleged harassment and the protected characteristic. See Hadley, Earnest C., A Guide to Federal
Sector Equal Employment Law and Practice, at Ch. 12, § II.C (2015) (citing Brown v. Secretary
ofAir Force, EEOC Appeal No. 01A60163 (March 30, 2006); Ortega v. United States Postal
Service, EEOC Appeal No. 01995243 (May 3, 2001)). Often, this requisite causal connection is
evidenced by the nature of the alleged harassing conduct, such as when the conduct is sexual or
where the alleged actor uses derogatory racial or ethnic epithets directly related to the protected
characteristic of the victim. When nothing in the alleged conduct itself is inherently associated
with some protected characteristic, a complainant must provide other evidence linking the
conduct to the characteristic. See Hadley, supra. The McDonnell-Douglas analysis, though
generally inapplicable to hostile work environment claims, can be useful in a situation where an
employer claims conduct was not based on a protected category and the conduct itself is not, by
its nature, inherently linked to the protected characteristic. See Hadley at Ch. 12, Introduction.
When the agency offers legitimate, nondiscriminatory reasons for its actions, the complainant
then bears the burden of refuting those reasons by providing some evidence that the actions were

                                                  4
         Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 20 of 24




 in fact based on the protected characteristic. See Fowler v. United States Postal Service, EEOC
 Appeal No. 01A02804 (April 15, 2002).


 IV. ANALYSIS AND FINDINGS

         The undersigned has conducted an independent review of all pleadings related to the
 Agency's Motion, and the investigative file (hereinafter IF) and finds that the Motion is well
 taken. The Agency's statement of material facts has been thoroughly reviewed and compared
 against the facts as reflected in the IF. The Agency's statement of material facts is incorporated
 by reference, pursuant to Chapter 5, Section II, Subsection (D)( 1) of the Administrative Judges'
 Handbook, and if there are any caveats, they are discussed below. Taking the evidence in the
 light most favorable to Complainant and drawing all reasonable inferences in her favor, there are
 no genuine issues of material fact or issues of credibility, and the Agency is entitled to judgment
 as a matter oflaw.

  Issue 1: For the rating period April 12, 201S to April 10, 2016, Johnson did not receive
_ performance award, assessment, and performance pay increase.

         Agency policies provide that employees such as Complainant, receive their annual
 performance evaluation (PER) on the anniversary date in their band/tier. Johnson's annual PER
 normally occurs every April. The IF reflects that a mistake was made by the Agency in issueing
 her performance appraisal on time. Specifically, due to this oversight by the Exchange, Johnson
 did not receive her PER in April as scheduled. The Agency became aware of error causing the
 the late PER on August 3, 2018. On September 21, 2016, Johnson received her PER for the
 April, 2015-April, 2016 rating period. Johnson ultimately received a score of9 (Satisfactory)
 which resulted in a 1% merit pay increase raising her base hourly rate (BHR) from $8.31/hour to
 $8.40/hour. Complainant further received the performance award to which she was entitled.


 Issue 2: On June 17, 2016, Johnson was directed by Managers Frank Sewell and Rosanna
 Fletcher to remove her bag from the customer service area and on June 22, 2016,
 manager Frank Sewell issued her a communication card entry related to the incident.

        Regarding management's instructions that she not keep her personal belongings in a
 Customer Service office, the Exchange's long-standing policy is that personal items should
 be separate from customer contact areas and be placed in lockers. The IF reflects that
 Johnson was well aware of this policy. Further, Johnson knew that a bag must fit in the
 locker, and that at the time she reported to work, the bag would not fit into her locker.
 Finally, the Agency did not single out Johnson for different treatment as evidenced by the
 counselings issued to her co-workers (McGhee and York) for similar behavior.




                                                  5
                     Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 21 of 24




             Issue 3: On October 3, 2016, Manager Wanda Callahan attempted to take away Johnson's
             break.

                     The IF reflects that Complainant ~eported to work on October 3, 2016 at 3:30 pm.             ~~ tor--
             Johnson admitted that shecashed her paycheck on work time and without authorization from                          •
    ~ -(,-c,t:'management. Management then counted the time that that Complainant utilized cashing her tf L-\ttsl-vv -          t-~
~1:1 ~aycheck as her break time. Complainant has failed to show how management's decision to                       ,..,._, p-t:sJ:., .
              count that time towards her break was in response to her prior EEO activity. Johnson suffered no , '-' l O fl
              harm and was not disciplined for her failure cash her pay check during an authorized break
              period. Finally, the IF reflects that Johnson received another break later in the day while still on
  ~ her shift. °t),,.J ~ ~                             ~Ir'-        b--t- 11,ui. ~ ~~
~•       f"'lssue 4: On October 21, 2016, Sales Area Manager, Merci Marulll denied Johnson from
             earning more work hours when Marum switched her scheduled off days for vacation
             leave.

                    On October 15-17, 2016, Johnson was on approved annual leave. Complainat Johnson
             also had October 18, 2016 as her scheduled day off. On or around October 18, 2016, Sales
             Area Manager Merci Marulli asked Johnson to work a closing shift on October 20, 2016.
             Complainant agreed to work the shift, but she was dissatisfied that Marulli counted one of her
             annual leave days as a scheduled day off instead of giving her an additional scheduled day off.
                                                                                                                           ,,
             Complainant worked on October 20 and 21, 2016. There is no proof in the IF that Marulli
             was obligated to change one of her annual leave days to a scheduled day off, or any failure of
                       ~

             Marulli to do so was in response to her prior EEO activity. Johnson had already taken the
                                                                                                                          J
     -
     i       leave at the her supervisor asked her to work later that week.

             Issue S: On October 31, 2016, Wanda Callahan. confronted Johnson with lots of questions,
             directions, and order in front of a customer and coworkers in a demeaning and offensive
             manner.

                      Complainant asserts that on October 3 1, 2016, Callahan confronted her with lots of
               questions, directions, and orders in front of a customer and her coworkers. Specifically,
              Callahan.repeatedly instructed her to fill out a customer's information on a form so that it
              would be legible.- The IF does not contain any evidence to show that these were given for any
              other than a response to Johnson's work performance. Providing legible records is necessary
              in •the-course ·o{operatjng the facility, and a supervisor is tasked with seeing that Agency
              etllployees --pro'vide satisfactory customer service. There simply is no proof in the IF that
              Callahan's actions-and statements were motivated by Complainant's prior EEO activity.

                                                                                                        ~((




                                                                6
         Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 22 of 24



Issue 6: Steven Absher stood in the door and denied Johnson immediate entry to clock in
to work.

        Complainant asserts that on October 3, 2016, Senior Store Associate Stephen Absher
stood in front of the employee entrance and would not let her in to clock into work. There is no
evidence contained int the If that indicates that the action caused her to clock in late or that she
received any counselings or discipline because of Absher's actions, and again, there is no proof
in the IF that Absher stood in the door because of Complainant's prior EEO activity.

        Reviewing all of the above pursuant to the appropriate standard as set forth in the
Applicable Law section, there is no question as to any material fact in any of the issues raised by
Complainant that would present a material fact question making Summary Judgment
inappropriate. Specifically, Complainant has not presented proof through material facts that
would prove a prima facie case of retaliation or hostile work environment harassment. There is
simply no proof that Complainant's prior EEO activity was considered in regards to the above
issues, and the issues raised do not rise to the level of pervasive and severe conduct required to
sustain a claim for hostile work environment harassment.

        As the Agency points out in its motion, it has presented the above enumerated legitimate
business related and non-discriminatory reasons for its actions under all of the alleged illegal
acts. The Complainant carries the burden of proving, through material facts that the Agency's
stated reasons are not trustworthy, and instead are a pretext for illegal retaliation and hostile
environment harassment based on her prior EEO activity. Complainant, simply put, has not
presented proof that the Agency's stated non-discriminatory reasons are pretextual. Finally, at
the end of the day, Complainant must offer proof, through material facts, and not simply belief or
conjecture, that the allegations are bonie out, and that the reason for these actions was to retaliate
against her and harass her based upon her prior EEO activity, and that the actions were
pervasive and severe. Complainant simply has not met this burden.

       For these reasons, the undersigned finds that Complainant has not raised any genuine
issue of material fact that the Agency's actions were illegal or that its stated reason for its actions
were pretextual.

V. CONCLUSION

       Therefore, viewing the evidence as a whole and in the light most favorable to
Complainant, the undisputed evidence supports the conclusion that the Agency is entitled to
Summary Judgment on Complainant's complaint. Because there are no genuine issues of
material fact or credibility, and the Agency is entitled to judgment as a matter of law, the
Agency's Motion for a Decision Without a Hearing is GRANTED.




                                                  7
         Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 23 of 24



VI.NOTICE

TO THE AGENCY:

Within forty (40) days of receiving this decision and the hearing record, you are required to issue
a final order notifying the complainant whether or not you will fully implement this decision.
You should also send a copy of your final order to the Administrative Judge.

Your final order must contain a notice of the complainant's right to appeal to the Office of
Federal Operations, the right to file a civil action in a federal district court, the name of the
proper defendant in any such lawsuit, the right to request the appointment of counsel and waiver
of court costs or fees, and the applicable time limits for such appeal or lawsuit. A copy of EEOC
Form 573 (Notice of Appeal/Petition) must be attached to your final order.

If your final order does not fully implement this decision, you must simultaneously file an appeal
with the Office of Federal Operations in accordance with 29 C.F.R. § 1614.403, and append a
copy of your appeal to your final order. See EEOC Management Directive 110, August 5, 2015,
Appendix 0. You must also comply with the Interim Reliefregulation set forth at 29 C.F.R. §
1614.505.

TO THE COMPLAINANT:

You may file an appeal with the Commission's Office of Federal Operations when you receive a
final order from the agency informing you whether the agency will or will not fully implement
this decision. 29 C.F.R. § 1614.1 lO(a). From the time you receive the agency's final order, you
will have thirty (30) days to file an appeal. If the agency fails to issue a final order, you have the
right to file your own appeal any time after the conclusion of the agency's (40) day period for
issuing a final order. See EEO MD-110, 9-3. In either case, please attach a copy of this decision
with your appeal.

Do not send your appeal to the Administrative Judge. Your appeal must be filed with the Office
of Federal Operations at the address set forth below, and you must send a copy of your appeal to
the agency at the same time that you file it with the Office of Federal Operations. In or attached
to your appeal to the Office of Federal Operations, you must certify the date and method by
which you sent a copy of your appeal to the agency.

WHERE TO FILE AN APPEAL:

All appeals to the Commission must be filed by mail, hand delivery or facsimile.

BY MAIL:

Director, Office of Federal Operations
Equal Employment Opportunity Commission
P.O. Box 77960
Washington, D.C. 20013

                                                  8
         Case 4:20-cv-00862-LPR Document 2 Filed 07/22/20 Page 24 of 24




BY PERSONAL DELIVERY:

Director, Office of Federal Operations
Equal Employment Opportunity Commission
131 M Street, NE
Suite 55W12G
Washington, D.C. 20507

BY FACSIMILE:

Number: (202) 663-7022

Facsimile transmissions of more than ten (10) pages will not be accepted.

COMPLIANCE WITH AN AGENCY FINAL ACTION

Pursuant to 29 C.F.R. § 1614.504, an agency's final action that has not been the subject of an
appeal to the Commission or a civil action is binding on the agency. If the complainant believes
that the agency has failed to comply with the terms of this decision, the complainant shall notify
the agency's EEO Director, in writing, of the alleged noncompliance within 30 days of when the
complainant knew or should have known of the alleged noncompliance. The agency shall resolve
the matter and respond to the complainant in writing. If the agency has not responded to the
complainant, in writing, or if the complainant is not satisfied with the agency's attempt to resolve
the matter, the complainant may appeal to the Commission for a determination of whether the
agency has complied with the terms of its final action. The complainant may file such an appeal
35 days after serving the agency with the allegations of non-compliance, but must file an appeal
within 30 days of receiving the agency's determination. A copy of the appeal must be served on
the agency, and the agency may submit a response to the Commission within 30 days of
receiving the notice of appeal.

       SO ORDERED this the 11 th day of March, 2019.
                                       Joseph M          =::..:sc:c.
                                                         ..-.......-0111or.
                                       Crout             ~...us

                                      Joseph M. Crout
                                      Administrative Judge, EEOC
                                      Memphis District Office




                                                 9
